EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fanqi Meng (Reg. No. L0647) on 8 Feb 2020.  

1.  (Currently Amended) A system for a vehicle comprising: a first controller; and a telematics control unit configured to, in response to receiving an instruction containing a transfer identifier and an installation identifier respectively indicative of a transfer technique and an installation technique supported by the first controller to update the first controller with a software update, identify a transfer state and an installation state compatible with the respective transfer technique and installation technique using a technique table, responsive to detecting the vehicle being in the installation state, install the software update to the first controller, wherein the transfer state is defined by one or more parameters associated with a transmission gear state and a vehicle speeds associated with an ignition state[[,]] and the transmission gear state
2.  (Original) The system of claim 1, wherein the transfer technique includes one of erase replace, erase replace with external storage, or A/B swap.

 4.  (Original) The system of claim 1, wherein the transfer and installation of the software updates is further in response to detecting a vehicle state change.
 5.  (Previously Presented) The system of claim 1, wherein the installation state is further defined by an operating parameter associated with a brake pedal, an accelerator pedal, and wheels of the vehicle.
 6.  (Previously Presented) The system of claim 1, wherein the transfer state and the installation state are different.
 7.  (Original) The system of claim 1, further comprising a second controller, wherein the telematics control unit is further configured to, in response to receiving the instructions, transfer the software updates to the first and second controllers in response to vehicle state being compatible with the transfer techniques supported by the first and second controllers.
 8.  (Original) The system of claim 7, wherein the telematics control unit is further configured to install the software updates to the second controller in response to detecting a vehicle state change.
 9.  (Currently Amended) A method for a vehicle comprising: in response to receiving, by a telematics control unit, an instruction containing a transfer identifier and an installation identifier respectively indicative of a transfer technique and an installation technique supported by a controller to update the controller with a software update, identifying a transfer state and an installation state compatible with the respective transfer technique and installation technique using a technique table; transferring the software update to the controller the vehicle being in the transfer state; and installing the software update to the controller responsive to the vehicle being in the installation state, wherein the transfer state is defined by one or more parameters associated with a transmission gear state and a brake pedal position, and the installation state is defined by one or more parameters associated with an ignition state and a steering angle.
 10.  (Original) The method of claim 9, wherein the transfer technique includes one of erase replace, erase replace with external storage, or A/B swap.
 11.  (Original) The method of claim 9, wherein the transfer technique is based on a hardware configuration of the controller.
 12.  (Original) The method of claim 9, wherein the transferring and installing of the software updates is further in response to detecting a vehicle state change.
 13.  (Cancelled)
 14.  (Currently Amended) The method of claim 9, wherein the transfer state installationstate are different vehicle states.
 15.  (Original) The method of claim 9, further comprising, in response to receiving the instructions to update a pair of controllers, transferring the software updates to both controllers prior to vehicle state change and in response to current vehicle state being compatible with the transfer techniques supported by each of the controllers.

 17.  (Currently Amended) A method comprising: receiving instructions to update first and second controllers, the instructions including identifiers indicating different transfer and installation techniques supported by the respective controllers; identify a plurality of transfer states and installation states compatible with the respective transfer technique and installation technique using a technique table; transferring a first software update to the first controller responsive to a vehicle being in a first transfer state; transferring a second software update to the second controller responsive to the vehicle being in a second transfer state; and installing the first software update to the first controller and the second software update to the second controller responsive to the vehicle being in an installation state compatible with the installation techniques for both the first and second controllers, wherein the first transfer technique is defined by one or more parameters associated with a transmission gear state and a climate control setting, and the second transfer technique and the installation technique are defined by one or more parameters associated with an ignition state and the transmission gear state.
 18.  (Original) The method of claim 17, wherein the transfer techniques include one of erase replace, erase replace with external storage, or A/B swap.
 19.  (Original) The method of claim 17, wherein the transfer and installation techniques are based on hardware configurations of each of the controllers.

 21.  (Cancelled)  


REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for allowance: The prior art of record fails to teach all the limitations of the claims.  In particular, (independent) Claims 1, 9, and 17 have the following limitations, in combination with the other claim elements, that are not found in the prior art: 

[1, 9, 17] ...a telematics control unit configured to, in response to receiving an instruction containing a transfer identifier and an installation identifier respectively indicative of a transfer technique and an installation technique supported by the first controller to update the first controller with a software update, identify a transfer state and an installation state compatible with the respective transfer technique and installation technique using a technique table...

[1] …wherein the transfer state is defined by one or more parameters associated with a transmission gear state and a vehicle speed, and the installation state is defined by one or more parameters associated with an ignition state and the transmission gear state.

[9] …wherein the transfer state is defined by one or more parameters associated with a transmission gear state and a brake pedal position, and the installation

[17] …wherein the first transfer technique is defined by one or more parameters associated with a transmission gear state and a climate control setting, and the second transfer technique and the installation technique are defined by one or more parameters associated with an ignition state and the transmission gear state.




Claims 1-12 and 14-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached on Mon-Fri 9am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patents and published applications [*Entries A-B*] relate to updating vehicle telematics components.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C. T./
Examiner, Art Unit 2191
9 February 2021

/QING CHEN/Primary Examiner, Art Unit 2191